Title: From George Washington to John Stanwix, 15 June 1757
From: Washington, George
To: Stanwix, John



To Colonel StanwixSir,
[Fort Loudoun] June 15th 1757.


I have the pleasure to inform you, that a scouting party, consisting of 5 Soldiers, and 15 Cherokee Indians, who were sent out the 20th ultimo, towards the Ohio, under Lt Baker, returned the 8th instant to Fort Cumberland with 5 scalps, and a french Officer prisoner; having killed two other Officers of the same party. Mr Baker met with this party (10 french, 3 Officers) on the head of Turtle-creek, 20 miles distance from Fort Du Quesne (the day after they had parted with 50 Shawnese Indians returning from war) and wou’d have killed and made prisoners of them all, had not the death of the indian chief, who was killed in that skirmish, prevented their pursuing them.
The name of the Officer, taken, according to his own account, is Velistre; and of those killed, Lasosais and St Oure, all Ensigns.
The Commandant at Du Que[s]ne and its Dependances, is Delignery; a Knight of the Military Order of St Louis; and Captain of a company of detached troops from the marine. This Officer likewise says, that the Garrison at Fort Du Quesne consists

of 600 French and 200 Indians. I believe he is a Gasconian. We sustained on our side the loss of the brave swallow warrior, & one other Indian wounded; whom the party brought in on a Bier, with no other sustenance for the four last days, than such as they derived from wild onions. Mr Atkin (who is now here) and I, shall use our endeavours to have the prisoner brought to this place.
Captn Spotswood, with 10 Soldiers and 20 Indians, who went out at the same time with, but to a different place from, Lt Baker, is not yet come in, nor any news of him—which makes me uneasy.
Our Assembly have granted a further sum of eighty thousand pounds for the service of the ensuing year. and have agreed (I believe) to complete the Regiment of this Colony to 1,200 men; besides three companies of Rangers, of 100 men each. Our strength, since the Detachment embarked for Carolina, amounts to only to 420 Rank & file; and these much weakened, by the number of posts we hold. Governor Dinwiddie is apprehensive that he shall not be able to provide arms for all these men; and desired me to advise with you thereupon.
If it is not too troublesome, I shou’d be glad to be informed what proportion of Bat-men there is allowed to a company of 4 Officers and 100 men, in the Royal american Battalions? Or, rather the allowance to each Officer, beginning with the Colonel? and how those bat-men are clothed, paid and victualled, and by whom? whether the Officers have any allowance made them for their Servants—and if the Officers in Garrison receive provisions as Soldiers, or an allowance in lieu of it—and how much to each? Also, if the Officers in their Battalions provide Bat-Horses at their own expence, or have their Baggage transported at the Kings? whether any Forage-money is allowed them—and what other allowances they have made to them. I shou’d also be glad to know what proportion of women is allowed to a company.
It is wrong I must confess, Sir, to trouble you in this manner; but I have particular reasons for asking these questions, and getting them answered by authority—and none unwarrantable.
Duty and inclination equally induce me to communicate all remarkable occurrencies to you; and shall be punctual in doing

so. At present, however, I have only to add that I am, with very great respect, Your most obedient Humble Servant,

G:W.

